DETAILED ACTION
Applicants’ arguments, filed 27 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action has been made NON-FINAL as it includes rejections that could have been written previously but were mistakenly not written previously.


“Colorant” – No Rejection Under 35 U.S.C. 112(a)
The examiner takes the position that the term “colorant” is adequately described in the manner set forth by 35 U.S.C. 112(a). The examiner presents the following arguments in support of this position.
The examiner notes that the instant application does not appear to provide examples of colorants. Nevertheless, despite this omission, the examiner takes the position that the term “colorant” is adequately described in the manner required by 35 U.S.C. 112(a). This is because the skilled artisan, at the time of filing, would have been aware of the existence of colored substances that would have been colorants as required by the instant claims. What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See MPEP 2163(II)(3)(a), second to last paragraph in section, wherein this section of the MPEP cites Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. In this case, the examiner understands colorants to be conventional and/or well-known to one of ordinary skill in the art and as such, need not be described in detail.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering nanocapsules to a patient and administering pulsed laser radiation in the claimed wavelength range to the eyes, does not reasonably provide enablement for treating macular disease with such method steps.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See MPEP 2164.01(a). The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by MPEP 2164.01(a) and are set forth below.
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved; see MPEP 2164.03. Keeping that in mind, the factors set forth in MPEP 2164.01 are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level (B)-(E)

The invention relates to a method of macular disease treatment. The method entails applying pulsed laser radiation with a wavelength in a range of about 500 nm to about 600 nm to the eyes. The method also entails heating the eyes in order to release active agent in a nanocapsule that was administered to the patient and reaches the eyes. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art, specifically as it relates to a method of treating a macular disease by a method that entails heating the eye.
As illustrative of the state of the art, the examiner cites Mainster et al. (Insert to Retina Today, April 2010, pages 1-8).
Mainster et al. (hereafter referred to as Mainster) is a collection of short articles written about a laser known by the trade name “IQ 577.” This laser is intended for ocular use, as of Mainster, page 1. The “577” refers to 577 nm, which is the wavelength of the laser and is yellow. Much of the text of the Mainster reference appears to be a comparison of the “IQ 577” laser with lasers known prior to Mainster which emit light at a different wavelength, such as the 532 nm green laser described as of Mainster, page 3, left column, first full paragraph. Regardless, both the inventive yellow 577 nm laser of Mainster and the comparative 532 nm green laser of Mainster have a wavelength within the 500 nm to 600 nm wavelength range recited by the instant claims; as such, the teachings of both the inventive and comparative lasers of Mainster are relevant for the purpose of explaining the state of the art.
The lasers of Mainster are intended to treat retinal and/or macular disease, as of Mainster, page 1, left column, first full paragraph. Also see Mainster, page 1, right column, first paragraph in section entitled “Micropulse Photocoagulation,” which teaches treatment of diabetic macular edema, which is a macular disease. The laser of Mainster appears to operate via photocoagulation, as of Mainster, page 1, title of section.
Mainster differs from the claimed invention because Mainster does not teach administering a nanocapsule with a therapeutic substance and a colorant. In fact, in Mainster, the laser radiation appears to itself be therapeutic; as such, Mainster does not teach administering a therapeutic substance other than the laser light itself.
One additional key feature of Mainster is that Mainster teaches that heating is undesired as it causes eye damage. See Mainster, page 2, left column, relevant text reproduced below.

    PNG
    media_image1.png
    273
    649
    media_image1.png
    Greyscale

As such, Mainster teaches that heat results in damage to the retina. This sentiment is repeated elsewhere in the Mainster reference, as of page 4, left column, third paragraph, which discusses “thermal injury”, page 7, which teaches “thermal decay.” As such, the teachings of Mainster appear to indicate that heat production damages the retina and would be undesirable.
The instantly claimed method entails heating nanocapsules present in the eye to release active agent. In view of the teachings of Mainster, it would have been highly unpredictable that this step would have had therapeutic benefit in macular disease treatment because Mainster teaches that laser heating in the eye would have caused damage to the eye. As such, there would have been no reasonable expectation that the claimed method would have been conducted in manner that macular disease would have been successfully treated (rather than the macula having been damaged due to heating) without undue experimentation. 
		

The breadth of the claims (A)
The instant independent claim is especially broad in that the claim does not define the following features:
First, the instant claims do not recite a specific colorant. The claims do not recite the wavelength at which the colorant absorbs. The claims do not recite whether the colorant is intended primarily to aid in laser light absorption or primarily as a marker to help the ophthalmologist see the dosage. The claims do not recite whether or not the colorant is effective at converting laser light to heat and/or aiding release of the active via the laser.
Secondly, while instant claim 1 recites the wavelength of the laser light administered, claim 1 does not recite other features regarding laser light emission. Such other features include the time which laser light is administered, the pulse length, the time between pulses, and/or the power or energy of the laser pulses. As best understood by the examiner, these may be relevant in ensuring that the method is conducted in a manner that does not significantly damage the retina. The examiner notes that some of these features, although not recited by instant claim 1, are recited by dependent claims.

3.	The amount of direction or guidance provided and the presence or absence of working examples (F)-(G)
	
The instant application does not appear to include working examples.
The only guidance provided by the instant specification appear to relate to the active agent administered (e.g. as of page 8, top three lines, disclosing vascular endothelial growth factor (VEGF) as an active agent that can be administered). Guidance is also provided regarding the nanocapsule, which may be poly(N-isopropylacrylamide), as of page 15, line 11 of the instant specification. However, no guidance is provided regarding the colorant or the effect of various features regarding laser emission on achieving desired drug release and minimizing undesired side effects. Also, no guidance is provided showing that the beneficial effect of the therapeutic substance exceeds the heat damage to the eye caused by laser heating.
As such, the specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful therapeutic protocols for macular disease treatment. The latter is corroborated by the working examples.  

4.	The quantity of experimentation necessary (H)

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to have treated macular disease as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

5. Conclusion to Scope of Enablement Rejection:

The claimed invention entails administering a nanocapsule and a therapeutic agent comprising a colorant, which eventually reaches the eye by travelling through the bloodstream (e.g. as recited by instant claim 2), then shining a laser on the eye to heat the eye and release the therapeutic substance. The claimed laser has a wavelength in the range of 500 nm to 600 nm. The prior art indicates that lasers which shine 500 nm to 600 nm light are common in ophthalmic use; however, these lasers are intended to induce retinal photocoagulation and heating of the eye is undesired because it causes damage. In contrast, the claimed method operates by heating the eye to release drug by heat triggered release. Using this method to treat an eye disease would have highly unpredictable and would have lacked a reasonable expectation of success without undue experimentation because it would have been expected that the heat would have damaged the eye. Nothing in the instant disclosure shows that the claimed method could have been used to treat macular disease in the manner that the therapeutic effect of the drug would have exceeded undesired eye damage caused by heat.
The examiner has provided proposed allowable subject matter later in this office action that overcomes this ground of rejection.

Withdrawn Rejections
The examiner previously rejected the instant claims over the combination of Almutairi et al. (US 2015/0119792 A1) in view of Cho et al. (Journal of Industrial and Engineering Chemistry, Vol. 31, 2015, pages 15-25), along with Peng et al. (Reports on Progress in Physics, Vol. 71, 2008, pages 1-28) and Huang et al. (Lasers in Medical Science, Vol. 23, 2008, pages 217-228). The Peng and Huang references were cited in regard to the wavelength range of instant claim 13, which has been incorporated into claim 1 in applicant’s current amendments.
While the examiner does not agree with the entirety of the arguments made in applicant’s response on 27 October 2022, applicant’s arguments are persuasive to overcome the previously applied obviousness rejection. The examiner has explained this position in detail below.
In applicant’s arguments, page 7, last two paragraph, applicant argues that the Almutairi reference is drawn to only ultraviolet, infrared, and near-infrared wavelengths of electromagnetic radiation. Applicant argues that these differ from the claimed wavelengths of electromagnetic radiation. Applicant also argues that Cho is drawn to different wavelengths as of the top of page 8 of applicant’s response. The examiner does not disagree. The claimed wavelength range of 500 nm to 600 nm is in the visible range, which is neither ultraviolet, nor infrared, nor near-infrared. The examiner further takes the position that adjusting the wavelength of electromagnetic radiation (e.g. from near-infrared to visible or from ultraviolet to visible) is not merely a matter of routine optimization. This is because the skilled artisan would have expected different wavelengths of electromagnetic radiation to have had significantly different physiological effects. For example, the skilled artisan would have expected that the 500 nm to 600 nm electromagnetic radiation recited by the claims could have been observed by the human eye, as it is visible light, whereas the ultraviolet or infrared ranges discussed by the prior art could not have been observed by the eye. Additionally, ultraviolet radiation has various damaging and carcinogenic effects (e.g. to skin) that are not present in visible and infrared light. In view of at least that difference, the skilled artisan would not have expected similar results in the 500 nm to 600 nm range as compared with the ultraviolet or infrared ranges. This lack of a reasonable expectation of similar results upon routine optimization is more significant with respect to a method of eye treatment as compared with a method of treatment of other body parts due to the sensitive structures in the eye.
 Applicant then provides arguments on the third paragraph of page 8 of applicant’s response providing an argument as to why the claimed invention is allegedly safe for use in the human eye. In response, the examiner takes the position that even if, purely en arguendo, all of the arguments presented in this paragraph are correct, it still remains the case that the skilled artisan would have expected the claimed method to have produced undesirable heating that would have damaged the eye. This issue is explained in greater detail in the rejection under 35 U.S.C. 112(a) that is presented above.
Applicant presents arguments regarding the Peng and Huang references, as of page 8, last full paragraph and the paragraph bridging pages 8-9 of applicant’s response. The examiner does not dispute the positions taken by applicant in these paragraphs. The examiner does not dispute applicant’s position that Huang’s technique could have caused serious eye damage, potentially blinding a subject.
The indefiniteness rejection that was previously applied to claim 12 has been withdrawn in view of the claim amendments and in view of applicant’s arguments.


Additional Relevant Prior Art
As an additional prior art reference that is relevant in regard to the examination of the instant claims, the examiner cites Hipsley et al. (US 2019/0105200 A1), which was effectively filed earlier than the instant application. Hipsley et al. (hereafter referred to as Hipsley) is drawn to ocular laser surgery, and teaches 520-532 nm lasers in paragraph 0157. Hipsley teaches laser assisted ocular drug delivery in at least paragraphs 0445-0462. The examiner has reproduced below parts of paragraph 0447 of Hipsley.

    PNG
    media_image2.png
    342
    506
    media_image2.png
    Greyscale

The examiner takes the position that the most crucial difference between Hipsley and the claimed invention is that the method of Hipsley does not appear to entail heating. In fact, the laser used by Hipsley appears to be used for photocoagulation, as of the above-reproduced text, which is the same purpose as the laser in Mainster discussed above. In contrast, elsewhere Hipsley, like Mainster, appears to teach that heating is undesirable. This is evident by Hipsley’s teaching of the term “thermal damage zone” in at least paragraph 0155. This appears to indicate that lasers can cause thermal damage (i.e. damage due to heating), but the method of Hipsley is intended to minimize said thermal damage. Also, as best understood by the examiner, Hipsley differs from the claimed invention because Hipsley does not teach a colorant.

Proposed Examiner’s Amendment
The examiner proposes amending the instant claims in the following manner to overcome the applied rejection.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): A method of [[ ]] delivering a therapeutic agent to the eye, the method comprising:
introducing nanocapsules into a body of a patient such that at least a portion of the nanocapsules enter an eye of the patient, wherein the nanocapsules encapsulate a therapeutic substance and a colorant;
emitting [[ ]] pulsed laser radiation through a pupil of [[ ]] an eye of the patient; and
[[ ]] wherein the portion of the nanocapsules present in the eye is heated by [[ ]] the pulsed laser radiation, thereby causing [[ ]] at least a portion of the nanocapsules release the therapeutic substance in the eye,
wherein the pulsed laser radiation has a wavelength in a range of about 500 nanometers (nm) to about 600 nm.

X) Claim 2 is proposed to be allowed without further amendment.

X) Claim 3 has already been cancelled.

X) Claim 4 is proposed to be amended in the following manner:
Claim 4 (Proposed Amendment): The method of claim 1, wherein each nanocapsule includes:
a shell that comprises a temperature-sensitive hydrogel; and
a core that comprises a hydrophobic polymer;
wherein the therapeutic substance is encapsulated within the core; and
wherein the colorant is encapsulated within the core.

X) Claim 5 is proposed to be amended in the following manner:
Claim 5 (Proposed Amendment): The method of claim [[ ]] wherein the emitting of laser radiation through the pupil of an eye of the patient heats the portion of nanocapsules present in the eye to a critical solution temperature (CST) such that the temperature-sensitive hydrogel of the nanocapsule undergoes a phase transition.

X) The examiner proposes cancelling claim 6. The reason for the proposed claim cancellation is because the recited lower critical solution temperature range does not make sense to the examiner. The examiner understands body temperature to be about 37°C. The claimed method entails heating to temperatures higher than this. The recited range of claim 6 is drawn to temperatures that are mostly lower than body temperature. It appears to the examiner as if the critical solution temperature upon which the hydrogel undergoes conformational change and releases its active must exceed body temperature, and as this is not recited by claim 6, the examiner proposes cancelling this claim.

X) Claim 7 is proposed to be amended in the following manner:
Claim 7 (Proposed Amendment): The method of claim [[ ]] 5, wherein the critical solution temperature (CST) [[ ]] is [[ ]] about 45 °C [[ ]].

X) Claims 8-11 have already been cancelled without prejudice or disclaimer.

X) Claim 12 is proposed to be amended in the following manner:
Claim 12 (Amendment): The method of claim 1, wherein the colorant has a different optical absorption range from retinal cells of the eye, wherein [[ ]] a first portion of the pulsed radiation is absorbed by the nanocapsules and [[ ]] a second portion of the pulsed radiation is absorbed by [[ ]] retinal pigment epithelial (RPE) cells.

X) Claim 13 is proposed to be amended in the following manner:
Claim 13 (Proposed Amendment): The method of claim 1, [[ ]] the pulsed laser radiation is emitted for a time in a range from about 0.5 microseconds (µs) to about 2.0 µs.

X) Claim 14 is proposed to be amended in the following manner:
Claim 14 (Proposed Amendment): The method of claim 1, [[ 
]] wherein the pulsed laser radiation is emitted for a time of about 1.7 microseconds (µs), and/or
[[ ]] wherein the pulsed laser radiation [[ ]] has a wavelength of about 527 nanometers (nm).

X) Claims 15-33 are proposed to be cancelled without prejudice or disclaimer. The examiner notes that the rejoinder provisions discussed on pages 5-6 of the restriction requirement mailed on 4 May 2022 provide for rejoinder of process claims when product claims are allowable. They do not provide for rejoinder of product claims when process claims are found allowable. As such, the product and system claims recited by claims 15-33 are not eligible for rejoinder. Applicant may consider filing a divisional application drawn to non-elected product and system claims that are cancelled.

Reasons for Proposed Amendment
The examiner has proposed the above-indicated amendment to claim 1 to overcome the applied rejection on the grounds of lack of enablement. Specifically, the examiner takes the position that treating macular disease is not enabled because there would have been no expectation that the benefits of delivery of the therapeutic agent would have outweighed the damage to the eye caused by laser heating. However, the skilled artisan would have expected that the claimed method would have successfully delivered drug to the eye because heat triggered release is a well-known concept in the art.
The examiner notes that although heat triggered release is known in the art, the prior art does not teach heat triggered release in the eye using a laser emitting light with a wavelength of 500-600 nm to promote such heat triggered release. The reason that the skilled artisan would not have been motivated to have done this appears to be that the skilled artisan would have expected that the laser heating caused by a 500-600 nm laser would have damaged the retina of the eye. See Mainster et al. (Insert to Retina Today, April 2010, pages 1-8), page 2, left column, as explained in greater detail below. As such, the claimed invention entails conducting a process that the skilled artisan would have lacked motivation to have done because it is taught away from by the prior art.
The examiner further clarifies that it is the examiner’s understanding that the method of proposed claim 1 would likely have successfully delivered drug to the eye. The examiner also takes the position that the laser heating incurred by the method of claim 1 would likely have damaged the eye, and as such, would not likely have been considered a disease treatment. Nevertheless, the examiner takes the position that the claims, as of the proposed amendment, do not exclude a method in which drug is delivered to the eye but the eye is damaged in the process. As such, the above-applied rejection for lack of enablement would not have applied to the proposed claims.
The examiner has also proposed amending the claim such that claim limitations describing the consequences of steps being conducted or describing further details of administered nanoparticles or emitted light is described by “wherein” or “whereby” clauses. Such claim limitations should not be described with “further comprising” limitations because the phrase “further comprising” would appear to indicate that an additional method step is being conducted. In contrast, claim limitations in a dependent claim that further limit a claim step already recited by the independent claim upon which the dependent claim depends should be described using “wherein” or “whereby” language, not “further comprising” claim language.


Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612